UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. Falah Russell-Ideal Ratings U.S. Large Cap ETF Schedule of Investments March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.2% Consumer Discretionary - 11.3% Advance Auto Parts, Inc. 9 $ AutoZone, Inc. (a) 4 Bed Bath & Beyond, Inc. (a) 24 BorgWarner, Inc. 34 Chipotle Mexican Grill, Inc. (a) 4 Coach, Inc. 45 Dollar General Corporation (a) 36 Dollar Tree, Inc. (a) 25 Expedia, Inc. 15 Family Dollar Stores, Inc. 19 Foot Locker, Inc. 20 Garmin Ltd. 20 Genuine Parts Company 16 Hanesbrands, Inc. 52 Harman International Industries, Inc. 11 Hasbro, Inc. 21 Johnson Controls, Inc. 82 L Brands, Inc. 30 Lear Corporation 14 LKQ Corporation (a) 52 Lowe's Companies, Inc. Macy's, Inc. 25 Mattel, Inc. 51 McDonald's Corporation Michael Kors Holdings Ltd. (a) 26 Mohawk Industries, Inc. (a) 10 Newell Rubbermaid, Inc. 41 Nike, Inc. 80 Nordstrom, Inc. 21 O'Reilly Automotive, Inc. (a) 12 PulteGroup, Inc. 68 Ralph Lauren Corporation 8 Ross Stores, Inc. 28 Signet Jewelers Ltd. 10 Staples, Inc. 97 Starbucks Corporation 90 Target Corporation 62 Tesla Motors, Inc. (a) 11 The Gap, Inc. 40 The Home Depot, Inc. The Priceline Group, Inc. (a) 6 The TJX Companies, Inc. 83 Tiffany & Co. 14 Tractor Supply Company 18 TripAdvisor, Inc. (a) 16 TRW Automotive Holdings Corporation (a) 14 Ulta Salon, Cosmetics & Fragrance, Inc. (a) 9 Under Armour, Inc. (a) 21 V.F. Corporation 41 Williams-Sonoma, Inc. 13 Consumer Staples - 10.9% Archer-Daniels-Midland Company 79 Campbell Soup Company 26 Church & Dwight Company, Inc. 20 Colgate-Palmolive Company CVS Health Corporation Dr Pepper Snapple Group, Inc. 24 Energizer Holdings, Inc. 10 General Mills, Inc. 72 Kellogg Company 15 Keurig Green Mountain, Inc. 17 Kimberly-Clark Corporation 42 Kraft Foods Group, Inc. 71 McCormick & Company, Inc. 20 Mead Johnson Nutrition Company 26 Mondelez International, Inc. Monster Beverage Corporation (a) 18 Pepsico, Inc. The Clorox Company 16 The Coca-Cola Company The Estée Lauder Companies, Inc. 30 The Hershey Company 26 The J. M. Smucker Company 16 The Procter & Gamble Company Walgreens Boots Alliance, Inc. Whitewave Foods Company (a) 38 Energy - 11.5% Anadarko Petroleum Corporation 60 Baker Hughes, Inc. 54 Cabot Oil & Gas Corporation 52 Cameron International Corporation (a) 31 Chevron Corporation Cimarex Energy Company 13 Concho Resources, Inc. (a) 17 ConocoPhillips Energen Corporation 17 EOG Resources, Inc. 65 Exxon Mobil Corporation FMC Technologies, Inc. (a) 33 Halliburton Company Helmerich & Payne, Inc. 17 Hess Corporation 35 HollyFrontier Corporation 27 Marathon Oil Corporation 86 Marathon Petroleum Corporation 30 Murphy Oil Corporation 3 National Oilwell Varco, Inc. 52 Noble Energy, Inc. 48 Occidental Petroleum Corporation 91 Oceaneering International, Inc. 20 Phillips 66 67 Pioneer Natural Resources Company 18 Range Resources Corporation 21 Schlumberger Ltd. Valero Energy Corporation 65 Financials - 0.1% CBRE Group, Inc. (a) 45 Health Care - 21.9% Abbott Laboratories AbbVie, Inc. Actavis Plc (a) 42 Alexion Pharmaceuticals, Inc. (a) 23 Align Technology, Inc. (a) 18 Alkermes Plc (a) 22 AmerisourceBergen Corporation 27 Amgen, Inc. 82 Athenahealth, Inc. (a) 4 Baxter International, Inc. 62 Becton, Dickinson & Company 0 14 Biogen Idec, Inc. (a) 28 BioMarin Pharmaceutical, Inc. (a) 20 Boston Scientific Corporation (a) Bristol-Myers Squibb Company Cardinal Health, Inc. 40 Catamaran Corporation (a) 27 Celgene Corporation (a) 94 Cerner Corporation (a) 36 CR Bard, Inc. 10 DENTSPLY International, Inc. 25 Edwards Lifesciences Corporation (a) 13 Eli Lilly and Company Express Scripts Holding Company (a) 96 Gilead Sciences, Inc. (a) Halyard Health, Inc. (a) 25 Henry Schein, Inc. (a) 11 Hospira, Inc. (a) 24 IDEXX Laboratories, Inc. (a) 7 Illumina, Inc. (a) 16 Incyte Corporation (a) 19 Intuitive Surgical, Inc. (a) 5 Jazz Pharmaceuticals Plc (a) 8 Johnson & Johnson McKesson Corporation 27 Medivation, Inc. (a) 10 MEDNAX, Inc. (a) 21 Merck & Company, Inc. Mettler-Toledo International, Inc. (a) 5 Perrigo Company Plc 17 Pfizer, Inc. Pharmacyclics, Inc. (a) 8 Qiagen NV (a) 47 Regeneron Pharmaceuticals, Inc. (a) 9 ResMed, Inc. 24 St. Jude Medical, Inc. 37 Stryker Corporation 38 The Cooper Companies, Inc. 6 Thermo Fisher Scientific, Inc. 46 United Therapeutics Corporation (a) 5 Universal Health Services, Inc. 3 Varian Medical Systems, Inc. (a) 16 Vertex Pharmaceuticals, Inc. (a) 28 Waters Corporation (a) 13 Zimmer Holdings, Inc. 19 Zoetis, Inc. 63 Industrials - 9.7% 3M Company 72 Acuity Brands, Inc. 2 AGCO Corporation 26 Alaska Air Group, Inc. 21 B/E Aerospace, Inc. 19 Carlisle Companies, Inc. 12 CH Robinson Worldwide, Inc. 25 Cintas Corporation 15 CSX Corporation Cummins, Inc. 22 Danaher Corporation 69 Delta Air Lines, Inc. Donaldson Company, Inc. 30 Dover Corporation 24 Eaton Corporation Plc 59 Emerson Electric Company 85 Equifax, Inc. 17 Expeditors International of Washington, Inc. 38 Fastenal Company 37 FedEx Corporation 35 Flowserve Corporation 23 Fluor Corporation 29 Fortune Brands Home & Security, Inc. 30 Graco, Inc. 15 Hubbell, Inc. 11 IDEX Corporation 17 IHS, Inc. (a) 10 Illinois Tool Works, Inc. 36 Ingersoll-Rand Plc 34 Jacobs Engineering Group, Inc. (a) 32 JB Hunt Transportation Services, Inc. 15 Kansas City Southern 16 Lincoln Electric Holdings, Inc. 16 Norfolk Southern Corporation 35 Pentair Plc 31 Quanta Services, Inc. (a) 44 Robert Half International, Inc. 21 Rockwell Automation, Inc. 19 Roper Technologies, Inc. 12 Snap-on, Inc. 8 Southwest Airlines Company 83 Stanley Black & Decker, Inc. 21 Stericycle, Inc. (a) 6 Tyco International Ltd. 50 Union Pacific Corporation United Parcel Service, Inc. 80 W. W. Grainger, Inc. 7 WABCO Holdings, Inc. (a) 12 Wabtec Corporation 16 Xylem, Inc. 37 Information Technology - 29.4% Accenture Plc 74 Adobe Systems, Inc. (a) 59 Akamai Technologies, Inc. (a) 23 Amdocs Ltd. 24 Apple, Inc. Applied Materials, Inc. Autodesk, Inc. (a) 33 Automatic Data Processing, Inc. 56 Avago Technologies Ltd. 29 Broadcom Corporation 63 CA, Inc. 51 Cadence Design System, Inc. (a) 62 CDK Global, Inc. 26 Citrix Systems, Inc. (a) 24 Cognizant Technology Solutions Corporation (a) 74 Corning, Inc. CoStar Group, Inc. (a) 6 eBay, Inc. (a) EMC Corporation F5 Networks, Inc. (a) 12 Facebook, Inc. (a) Fiserv, Inc. (a) 30 FleetCor Technologies, Inc. (a) 11 Gartner, Inc. (a) 13 Google, Inc. - Class A (a) 33 Google, Inc. - Class C (a) 33 Hewlett-Packard Company Intel Corporation International Business Machines Corporation Intuit, Inc. 34 Juniper Networks, Inc. 76 KLA-Tencor Corporation 22 Lam Research Corporation 21 Linear Technology Corporation 35 LinkedIn Corporation (a) 13 Maxim Integrated Products, Inc. 42 Microchip Technology, Inc. 32 Micron Technology, Inc. (a) Microsoft Corporation Motorola Solutions, Inc. 25 Oracle Corporation Palo Alto Networks, Inc. (a) 8 Paychex, Inc. 39 QUALCOMM, Inc. Rackspace Hosting, Inc. (a) 9 Red Hat, Inc. (a) 26 salesforce.com, Inc. (a) 74 SanDisk Corporation 29 ServiceNow, Inc. (a) 19 Splunk, Inc. (a) 20 Symantec Corporation 92 Synopsys, Inc. (a) 27 Teradata Corporation (a) 27 Texas Instruments, Inc. Total System Services, Inc. 32 Trimble Navigation Ltd. (a) 46 Twitter, Inc. (a) 63 VeriSign, Inc. (a) 18 VMware, Inc. (a) 14 Western Digital Corporation 29 Workday, Inc. (a) 14 Yahoo!, Inc. (a) Materials - 4.4% Air Products & Chemicals, Inc. 25 Airgas, Inc. 11 Celanese Corporation 2 CF Industries Holdings, Inc. 2 E.I. du Pont de Nemours and Company Ecolab, Inc. 32 FMC Corporation 21 International Flavors & Fragrances, Inc. 12 LyondellBasell Industries NV 50 Martin Marietta Materials, Inc. 14 Monsanto Company 64 Nucor Corporation 47 PPG Industries, Inc. 16 Praxair, Inc. 36 RPM International, Inc. 23 Sigma-Aldrich Corporation 15 Sonoco Products Company 27 The Mosaic Company 49 The Sherwin-Williams Company 13 The Valspar Corporation 13 Vulcan Materials Company 22 W. R. Grace & Company (a) 13 TOTAL COMMON STOCKS (Cost $1,227,695) REAL ESTATE INVESTMENT TRUSTS - 0.6% Avalonbay Communities, Inc. 10 Corrections Corporation of America 33 Federal Realty Investment Trust 9 Public Storage 13 Rayonier, Inc. 42 TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $7,361) Total Investments (Cost $1,235,056) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Since the fund does not have a full fiscal year, the tax cost of investments is the same as noted in Schedule of Investments. Summary of Fair Value Disclosure at March 31, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
